Citation Nr: 0637650	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by: Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from March 1953 to January 
1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  

This case was previously remanded for further development by 
the Board in August 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent medical evidence of record does not show that 
bilateral hearing loss is related to the veteran's active 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated  by 
service.  38 U.S.C.A.  §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.159, 3.303, 3.304, 3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2003.  
The RO provided the veteran letter notice to his claim for 
service connection in March 2002 and October 2004 letters, 
informing him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession. The notice letters notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The veteran's entrance, separation and service medical 
records are missing and appear to have been destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In the present case, the VA has obtained all relevant records 
and provided several VA examinations.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that his hearing loss is related to 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In May 2002, the veteran had a hearing screening test.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
75
--
90
LEFT
25
25
80
--
45


On the VA audiological evaluation in July 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
80
80
95
LEFT
20
15
80
85
90

In an August 2002 letter from a private physician, Dr. K. 
stated that the veteran was one of his first patients dating 
back to 1978.  He reported that the veteran exhibited a 
hearing loss of which he was aware and referred him to a 
specialist.  The physician stated that the hearing loss was 
service-connected by history and not correctable. 

On the VA audiological evaluation in March 2003, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
70
80
100
LEFT
10
20
80
85
80


An April 2003 VA treatment record shows that the veteran had 
a hearing aid fitted.

At several September and October 2005 VA audiological 
evaluations, the claims file was unavailable for review.

On an October 2005 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
80
95
90
LEFT
15
25
85
85
85

The average of pure tone thresholds in the right ear was 70 
hertz and 70 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 68 percent in the left ear. The examiner stated 
that the veteran had high frequency sensorineural hearing 
loss in both ears.  The claims file was unavailable for 
review.  The examiner opined that the etiology of the hearing 
loss cannot be determined at this time as the veteran had 
multiple health and risk factors which are known to be 
associated with causation or aggravation of hearing loss.

On the authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
70
85
90
LEFT
10
20
85
85
85

The average of pure tone thresholds in the right ear was 64 
hertz and 69 hertz in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.

The examiner reviewed the claims file.  The examiner noted 
that recent audiological examinations revealed normal sloping 
to high frequency hearing loss with abnormal speech 
comprehension, suggesting either attentional or central 
auditory pathology issues.  

The examiner determined that the veteran's sensorineural 
hearing loss is not likely due to occupational noise exposure 
while in the military based upon the time frame of two years 
and reported clerical and entertainment duties with minimal 
if any documented hazardous noise exposure.  The examiner 
stated that without an exit audiometric examination, presence 
or loss of hearing cannot be proven conclusively.

As previously noted, there are no service medical records 
associated with the claims folder.  It is apparent from the 
record that they were destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
The Surgeon General's record associated with the claims file 
do not show any findings or reports of hearing loss.  

Initially, the Board notes that the veteran has a current 
diagnosis of bilateral hearing loss, as is evidenced from 
medical records from 2002 showing hearing loss.  Therefore, 
there is no evidence of hearing loss in-service and there is 
current evidence of hearing loss.  As the hearing loss was 
first documented after service and is currently shown, the 
remaining question is whether the evidence, including that 
pertinent to service, establishes that hearing loss was 
incurred during service.  
38 C.F.R. § 3.303(d).  
A review of the evidence shows that service connection for 
hearing loss is not warranted.  After service, the first 
medical evidence of hearing loss is in 2002, more than forty-
five years after separation.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  In the present case, though the 
private physician Dr. K states that the veteran was a patient 
in 1978 and exhibited hearing loss, he did not provide a date 
of a diagnosis or any clinical evidence of a diagnosis of 
hearing loss.  Therefore, with no evidence of hearing loss 
until 2002, there is no basis for a grant of service 
connection.

Additionally, there is a medical opinion stating that the 
veteran's hearing loss is not related to service.  The 
February 2006 VA examiner determined that the veteran's 
sensorineural hearing loss is not likely due to occupational 
noise exposure while in the military based upon the time 
frame of two years and reported clerical and entertainment 
duties with minimal if any documented hazardous noise 
exposure.  
Therefore, service connection for bilateral hearing loss is 
not warranted.

The Board notes the opinion of Dr. K in an August 2002 
letter, stating that the veteran's hearing loss was service-
connected by history.  The Board does not find this statement 
to be persuasive.  First, there is no indication that Dr. K 
reviewed the all the records pertaining to this claim, 
specifically the claims file and any available service 
medical records.  Next, there is no indication that Dr. K. 
has an understanding of the definition and usage of the term 
"service-connected."  Finally, there is no explanation or 
rationale provided for his conclusion that the veteran's 
hearing loss was service-connected by history.  In contrast, 
the February 2006 VA examiner provided a rationale for his 
conclusion, specifically stating that the sensorineural 
hearing loss is not likely due to occupational noise exposure 
while in the military based upon the time frame of two years 
and reported clerical and entertainment duties with minimal 
if any documented hazardous noise exposure.  
Therefore, the August 2002 letter is not accepted as 
persuasive evidence of a nexus opinion relating the current 
bilateral hearing loss to any noise exposure in service. 
 
The Board acknowledges the veteran's opinion that the current 
hearing loss is due to service.  This determination, however, 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which does not show a relationship between hearing 
loss and service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for hearing loss 
is not warranted 


ORDER

Service connection for hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


